Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 12/16/2021 in which claims 01-18 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “first detection unit, second detection unit, ” in claims 1, 17
2) “second detection unit, in claims 1, 3, 17
3) “third detection unit, in claims 4, 6, 17 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites within their limitation "the third interference filter” in Line 4. However, this claim contains no previous recitation or limitation of a “third”; therefore, it would be unclear as to what element the limitation was making reference.  There is insufficient antecedent basis for this limitation in these claims. 
Claim 18 recites within their limitation "the reflecting surfaces” in Line 3. However, this claim contains no previous recitation or limitation of a “the reflecting surfaces”; therefore, it would be unclear as to what element the limitation was making reference.  There is insufficient antecedent basis for this limitation in these claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 8, 9 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schossig et al (US 2019/0120754 A1).
As to claim 1, Schossig discloses a multi-channel gas sensor, comprising a gas cell (1) arranged to carry the gas; (See Abstract ¶0071; Fig. 4).
a light source (S) arranged to emit light radiation into the gas cell; (See ¶0071; Fig. 4).
a first interference filter (F1) arranged to be illuminated by light emitted from the light source (S), which has propagated through at least a part of the gas cell, and configured to transmit a first wavelength portion of the light radiation and to reflect light radiation outside of the first wavelength portion; (See ¶0071; Fig. 4).
a first detection unit (D1) arranged to detect light from the light source (S) that has been transmitted through the first interference filter (F1); and (See ¶0071; Fig. 4).
a second detection unit (D2) arranged to be illuminated by light from the light source (S) that has been reflected in the first interference filter (F1) and to detect at least a second wavelength portion of said light that has been reflected in the first interference filter, (See ¶0071; Fig. 4).
wherein the second detection unit (D2) is arranged so that the second wavelength portion that is reflected in the first interference filter (F1) has propagated in the gas cell  before illuminating the second detection unit. (See ¶0071; Fig. 4).
As to claim 2, Schossig discloses a multi-channel gas sensor (1), wherein the light radiation is mid infrared, IR, radiation, and the first interference filter (F1) is configured to reflect mid-IR radiation outside of the first wavelength portion. (See ¶0071 Lines 26-32; Fig. 5a).
The first interference filter (F1) reflects at 4.25µm, which places this in the mid-IR range. 
As to claim 3, Schossig discloses a second interference filter (F2) arranged to be illuminated by light from the light source (S) that has been reflected in the first interference filter (F1) and configured to transmit the second wavelength portion of the mid-IR radiation and to reflect mid-IR radiation outside of the second wavelength portion, wherein the second detection unit (D2) is arranged to detect light from the light source that has been transmitted through the second interference filter. (See ¶0071 Lines 26-37; Figs. 4, 5b).
As to claim 4, Schossig discloses a multi-channel gas sensor, further comprising a third detection unit (D3) arranged to be illuminated by light from the light source that has been reflected in the second interference filter (F2) and to detect at least a third wavelength portion of said light that has been reflected in the second interference filter. (See ¶0071; Fig. 4).
As to claim 6, Schossig discloses a multi-channel gas sensor, wherein the third detection unit (D3) is arranged so that the third wavelength portion is detected after propagation through the gas cell (1) after reflection at the second interference filter (F2). (See ¶0071; Fig. 4).
As to claim 8, Schossig discloses a multi-channel gas sensor, further comprising a third interference filter (F3) arranged to be illuminated by light from the light source that has been reflected in the second interference filter (F2) and configured to transmit the third wavelength portion of the light radiation to the third detection unit (D3) and to reflect light radiation outside of the third wavelength portion, wherein the third detection unit is arranged to detect light from the light source (S) that has been transmitted through the third interference filter (F3). (See ¶0071; Fig. 4).
As to claim 9, Schossig discloses a multi-channel gas sensor, wherein the interference filters are band pass filters. (See ¶0052; Fig. 4).
As to claim 16, Schossig discloses a multi-channel gas sensor (1), wherein the multi-channel gas sensor a nondispersive infrared sensor, NDIR, and the gas cell is a multi-pass cell. (See ¶0004 Lines01-14,  ¶0036; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schossig.
As to claim 5, Schossig teaches multi-channel gas sensor, according to claim 3, in which this claim depends on.
Schossig does not explicitly teach in this embodiment further comprising a first reflecting surface arranged to reflect IR radiation previously reflected at the first interference filter towards the second interference filter. 
However, Schossig does explicitly teach in another embodiment further comprising a first reflecting surface (SP1) arranged to reflect IR radiation previously reflected at the first interference filter (F1) towards the second interference filter (F2). (See ¶0075; Fig.9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig further comprising a first reflecting surface arranged to reflect IR radiation previously reflected at the first interference filter towards the second interference filter. 
The advantage of this inclusion is to measure the concentration of gas under test by allowing a mirror that completely reflects the incident radiation, and therefore the radiation is relayed to the next deflection point.
As to claim 7, Schossig also teaches a multi-channel gas sensor according to claim 5, in which this claim depends on.
Schossig does not explicitly teach in this embodiment further comprising:
a second reflecting surface arranged to reflect IR radiation previously reflected at the second interference filter towards the third interference filter. 
However, Schossig does teach in another embodiment further comprising:
a second reflecting surface (SP2) arranged to reflect IR radiation previously reflected at the second interference filter (F2) towards the third interference filter (F3). (See ¶0075; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of the first embodiment of Schossig further comprising a second reflecting surface arranged to reflect IR radiation previously reflected at the second interference filter towards the third interference filter. 
The advantage of this inclusion is to measure the concentration of gas under test by allowing a mirror that completely reflects the incident radiation, and therefore the radiation is relayed to the next deflection point.

As to claims 10, Schossig teaches a multi-channel gas sensor according to claim 9, in which this claims depend on respectively.
Schossig does not explicitly teach wherein the wavelength portions are chosen to comprise either one wavelength of 2.7 µm, 3.4 µm or 4.25 µm.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that a, “wherein the wavelength portions are chosen to comprise either one wavelength of 2.7 µm, 3.4 µm or 4.25 µm.” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of gases, to do so with a light source with different wavelengths. Schossig also teaches a multi-channel gas sensor comprises multiple detection units and interference filters irradiating by a laser source emitting wavelengths in the range of ultra-violet to far infrared spectral range. (See ¶0004, ¶0071; Fig. 1). 
The wavelength portions falls within the range of the wavelength portions; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try to enable the claimed to arrange wherein the wavelength portions are chosen to comprise either one wavelength of 2.7 µm, 3.4 µm or 4.25 µm.
Further, the differences in the wavelength portions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig when modified by Chiba wherein the wavelength portions are chosen to comprise either one wavelength of 2.7 µm, 3.4 µm or 4.25 µm.
The advantage of this inclusion is to accurately detect the concentration of a specific type of gas. 
As to claim 11, Schossig teaches a multi-channel gas sensor according to claim 3, in which this claim depends on.
Schossig also teaches wherein the interference filters are band pass filters; (See ¶0052; Fig. 4).
Schossig does not explicitly teach wherein the first wavelength portion is chosen to comprise 3.4 µm; 
the second wavelength portion is chosen to comprise 2.7 µm; and 
the third wavelength portion is chosen to comprise 4.25 µm. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that a, “the first wavelength portion is chosen to comprise 3.4 µm, the second wavelength portion is chosen to comprise 2.7 µm; and the third wavelength portion is chosen to comprise 4.25 µm.,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of gases, to do so with a light source with different wavelengths. Schossig also teaches a multi-channel gas sensor comprises multiple detection units and interference filters irradiating by a laser source emitting wavelengths in the range of ultra-violet to far infrared spectral range. (See ¶0004, ¶0071; Fig. 1). 
The wavelength portions falls within the range of the wavelength portions; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try to enable the claimed to arrange wherein the first wavelength portion is chosen to comprise 3.4 µm, the second wavelength portion is chosen to comprise 2.7 µm, and the third wavelength portion is chosen to comprise 4.25 µm.
Further, the differences in the wavelength portions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig when modified by Chiba wherein, the first wavelength portion is chosen to comprise 3.4 µm, the second wavelength portion is chosen to comprise 2.7 µm, and the third wavelength portion is chosen to comprise 4.25 µm.
The advantage of this inclusion is to accurately detect the concentration of a specific type of gas. 

As to claim 17, Schossig also teaches multi-channel gas sensor, wherein the propagation of the mid IR radiation from the light source (S) through the gas cell (1) to the first detection unit (D1) via the first interference filter (F1) forms a first absorption path; (See ¶0027, ¶0028, ¶0053, ¶0071; Fig. 4).
the propagation of the mid IR radiation from the light source (S) through the gas cell (1) to the second detection unit (D2) via the first interference filter (F1), (See ¶0027, ¶0028, ¶0053, ¶0071; Fig. 4).
the propagation of the mid IR radiation from the light source (S) through the cell to the third detection unit (D3) via the first interference filter (F1), the first reflecting surface, the second interference filter (F2), (See ¶0027, ¶0028, ¶0053, ¶0071; Fig. 4).
Schossig does not explicitly teach in this embodiment the first reflecting surface and the second interference filter forms a second absorption path; and 
the second reflecting surface and the third interference filter forms a third absorption path. 
However, Schossig does teach in another embodiment the first reflecting surface (SP1) and the second interference filter (F2) forms a second absorption path; and (See ¶0001, ¶0025, ¶0075; Fig. 9).
the second reflecting surface (SP2) and the third interference filter (F3) forms a third absorption path. (See ¶0001, ¶0025, ¶0075; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of the first embodiment of Schossig a first reflecting surface and the second interference filter forms a second absorption path and the second reflecting surface and the third interference filter forms a third absorption path. 
The advantage of this inclusion is to accurately measure the concentration of gas under test by allowing individual absorption path lengths that provide for every measured gas, optimum determination of the individual gas concentrations in a complex gas mixture can take place and the structural size of the gas sensor can be kept minimal.

As to claim 18, Schossig teaches a multi-channel gas sensor according to, Claim 5, in which this claim depends on.
Schossig does not explicitly teach in this embodiment wherein the interference filters are arranged along a first side of the gas cell, and the reflecting surfaces are arranged along a second side of the gas cell. 
However, Schossig does teach in another embodiment wherein the interference filters (F1-F3) are arranged along a first side of the gas cell (1), and the reflecting surfaces (SP1, SP2) are arranged along a second side of the gas cell. (See ¶0075; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of the first embodiment of Schossig wherein the interference filters are arranged along a first side of the gas cell, and the reflecting surfaces are arranged along a second side of the gas cell. 
The advantage of this inclusion is to measure the concentration of gas under test by allowing a mirror that completely reflects the incident radiation, and therefore the radiation is relayed to the next deflection point.

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schossig in view of Tumpold et al (US 2018/0188213 A1).
As to claim 12, 14, Schossig teaches a multi-channel gas sensor according to claim 1, in which this claim depends on. 
Schossig does not explicitly teach wherein the light source comprises a black body radiator and a filter arranged to transmit mid-IR radiation, and wherein the filter is arranged between the black body radiator and the gas cell
wherein mid-IR radiation is IR radiation having a wavelength below 5 µm. (Claim 14).
However, Tumpold does teach in an analogous art wherein the light source (104) comprises a black body radiator and a filter (122) arranged to transmit mid-IR radiation, and wherein the filter is arranged between the black body radiator and the gas cell (102) .(See Abstract ¶0021, ¶0037, ¶0038, ¶0078; Figs. 1, 5, 6).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig teach wherein the light source comprises a black body radiator and a filter arranged to transmit mid-IR radiation, and wherein the filter is arranged between the black body radiator and the gas cell.
The advantage of this inclusion is to accurately detect the concentration of a gas within a chamber.
Tumpold also teaches does teach in an analogous art wherein mid-IR radiation is IR radiation having a wavelength of about 2µm to about 5 µm. (See ¶0027, ¶0078; Figs. 5, 6).
However, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 2144.05(I).  The wavelength of Tumpold overlaps the wavelength of the claim.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in sensor of Schossig wherein mid-IR radiation is IR radiation having a wavelength below 5 µm.
The advantage of this inclusion is to accurately detect the concentration of a gas within a chamber.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schossig in view of Letho (DE 4302385 C2).
As to claim 13, Schossig teaches the a multi-channel gas sensor according to claim 12, in which this claim depends on.
Schossig does not explicitly teach wherein the black body radiator is a light bulb.
However, Letho does teach in an analogous art wherein the black body radiator is a light bulb (2). (See Abstract Page 9 Lines 06-10; Fig. 3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig wherein the black body radiator is a light bulb.
The advantage of this inclusion is to accurately detect the concentration of a gas within a chamber.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schossig in view of Boucher (US 3,926,556).
As to claim 15, Schossig teaches a multi-channel gas sensor according to claim 1, in which this claim depends on.
Schossig does not explicitly teach, wherein the gas cell is made of molded plastic.
However, Boucher does teach in an analogous art wherein the gas cell (42) is made of molded plastic. (See Col 14 Lines 15-32; Fig. 8)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Schossig wherein the gas cell is made of molded plastic.
The advantage of this inclusion is to prevent electromagnetic radiation leaks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886      


/Michael A Lyons/Primary Examiner, Art Unit 2877